James H. Lister (ABA #1611111)
Birch Horton Bittner & Cherot
1100 Connecticut Ave., NW,
Ste. 825
Washington, D.C. 20036
Telephone: (202) 659-5800
Facsimile: (202) 659-1027
Email: jlister@dc.bhb.com

Attorneys for Proposed Defendant-Intervenor
Alaska Professional Hunters Association
and Sportsmen’s Alliance Foundation

                        UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA
 _________________________________________
                                                  )
 ALASKA WILDLIFE ALLIANCE et al.,                 )
                                                  )
                         Plaintiffs,              ) Case No. 3:20-cv-00209-SLG
 v.                                               )
                                                  )
 DAVID BERNHARDT, in his official capacity as ) UNOPPOSED MOTION TO
 Secretary of the Department of Interior, et al., ) INTERVENE BY ALASKA
                                                  ) PROFESSIONAL HUNTERS
                 Federal Defendants,              ) ASSOCIATION AND
                                                  ) SPORTSMEN’S ALLIANCE
         and                                      ) FOUNDATION
                                                  )
 SAFARI CLUB INTERNATIONAL,                       )
                                                  )
                         Intervenor-Defendants    )



     MOTION TO INTERVENE BY ALASKA PROFESSIONAL HUNTERS
      ASSOCIATION AND SPORTSMEN’S ALLIANCE FOUNDATION

      Alaska Professional Hunters Association (“APHA”) and Sportsmen’s Alliance

Foundation (“SAF”) respectfully file this unopposed motion to intervene as a defendant.



                                           1
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 1 of 21
       APHA seeks to protect its interests and the interests of its members who earn a living

guiding hunters on National Preserves in Alaska. The lawsuit filed by Plaintiffs Alaska

Wildlife Alliance et al. (“Wildlife Alliance”) challenges a decision by the National Park

Service (“NPS”) in 2020 to not preempt application of certain State-authorized hunting and

trapping to Alaska National Preserves, through repealing a 2015 NPS rule which did

preempt. 1   SAF is a broader hunting organization which consists of hunters across the

country and in Alaska who share APHA’s interests in utilizing State-authorized hunting

and trapping practice. Additionally, SAF and its sister organization Sportsmen’s Alliance

(“SA”) are an “association of associations,” and APHA is an organizational member of

SAF/SA. Thus SAF/SA seek to defend the interests of their organizational member APHA

by participating alongside APHA in this matter.

       Counsel for Proposed Defendant-Intervenors, APHA and SAF, has conferred with

counsel for the Wildlife Alliance Plaintiffs and the Federal Defendants National Park

Service, et al. (collectively, “NPS”) regarding this motion. 2 Plaintiffs do not oppose

Proposed Defendant-Intervenors’ motion. As is customary, Federal Defendants take no

position.




1
  Some of these members, located in remote Alaska, rely on hunting ungulate prey
species to feed their families as well.
2
  Existing defendant-intervenor Safari Club International (“SCI”), which was a co-
plaintiff with APHA in the previous litigation concerning the 2015 Rule, does not oppose
this motion for intervention. APHA and SAF would be amenable to filing joint briefs
with SCI, as they did as co-plaintiffs in the procedurally-consolidated 2015 Rule lawsuits.
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                        2
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 2 of 21
       As discussed below, this lawsuit is a new chapter in a broader continuing litigation

over whether NPS should preempt the application of State hunting and trapping rules on

Alaska National Preserves. In the prior chapter, APHA and SAF were plaintiffs seeking

judicial review of the 2015 NPS preemption rule, and the Wildlife Alliance members were

defendant-intervenors. In the current chapter, the Wildlife Alliance have gone from being

defendant-intervenors supporting the 2015 NPS preemption rule to plaintiffs challenging

the 2020 NPS repeal rule, and APHA and SAF, which were plaintiffs challenging the 2015

NPS preemption rule, seek to intervene to defend the 2020 NPS repeal rule.                   This

unopposed motion should be granted because APHA and SAF satisfy both the intervention

as a right and permissive intervention tests, as discussed below. 3

         NATURE OF THE CASE AND HISTORY OF LITIGATION AND

                                      RULEMAKING

       Plaintiffs, Alaska Wildlife Alliance, et al., initiated this suit in an attempt to overturn

NPS’s June 2020 rule which repealed federal restrictions of hunting on National Preserves.

Alaska; Hunting and Trapping in National Preserves, 85 Fed. Reg. 35181 (“Repeal Rule”).

Here is a     timeline of the procedural events leading up to this case and showing

APHA/SAF’s participation:




3
  APHA is also filing a motion to extend the time under Fed.R.Civ.P. 24(c) for it to file its
Answer until one week after the Federal Defendant file their Answer. Seeing the Federal
Defendants’ Answer will aid APHA in preparing its own Answer. Additionally, if the
Federal Defendants’ pending motion to dismiss for lack of jurisdiction is granted, then
there is no need for any defense-side party to prepare answers.
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                         3
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 3 of 21
    1. NPS published a final rule in October of 2015 which amended its regulations for

       hunting and trapping on national preserves in Alaska, including by adding

       provisions which specifically preempted identified hunting practices allowed by the

       State of Alaska and also a provision that generally preempted any other State

       hunting practices that meet a broad definition of “predator reduction.” 80 Fed. Reg.

       64325 (“2015 Rule”).

    2. After the 2015 Rule was published, APHA and SAF, as co-plaintiffs, sought judicial

       review of the 2015 rule preempting state hunting rules in the District Court on

       February 10, 2017.     APHA v. Jewell, 3:17-cv-00026-SLG. APHA and SAF’s

       judicial review lawsuit challenging the 2015 rule was procedurally consolidated

       along with cases brought by the State of Alaska and by Safari Club International

       (“SCI”). 4

    3. Most of the members of the Alaska Wildlife Alliance coalition, the plaintiffs in the

       present case, participated as defendant-intervenors in the consolidated cases

       challenging the 2015 Rule (including APHA’s and SAF’s lawsuit). 5 APHA and




4
  State of Alaska v. Jewell, No. 3:17-cv-00013, Safari Club International v. Jewell, No. 3-
17-cv-00014, and APHA v. Jewell, No. 3:17-cv-00026 were procedurally consolidated
under case number 3:17-cv-00013.
5
  Among the current plaintiffs, Alaska Wildlife Alliance, Alaskans For Wildlife, Center for
Biological Diversity, Copper Country Alliance, Defenders of Wildlife, Denali Citizens
Council, The Humane Society of The United States, National Parks Conservation
Association, Northern Alaska Environmental Center, Sierra Club, and Wilderness Watch
all participated as defendant-intervenors in the previous litigation. See motion to intervene
filed in APHA and SAF’s judicial review lawsuit 3:17-cv-00013 (DE 13).
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                          4
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 4 of 21
      SAF did not oppose their intervention (just as the Alaska Wildlife Coalition does

      not oppose intervention here).

   4. On August 14, 2017, in parallel to its litigation efforts, APHA and SAF petitioned

      NPS to begin a new rulemaking to repeal the preemption provisions of the 2015

      NPS rule. Exhibit A, Moore Decl. ¶ 7; Exhibit D, Petition for New Rulemaking. In

      a letter dated September 26, 2017, NPS responded to APHA and SAF’s petition

      stating that NPS was, in fact, beginning a new rulemaking to consider repealing the

      preemptions in the 2015 Rule. Exhibit A, Moore Decl. ¶ 7; Exhibit E, NPS Response

      to Petition for New Rulemaking.

   5. On May 22, 2018, NPS published a proposed rule repealing the preemption portions

      of the 2015 Rule. Alaska; Hunting and Trapping in National Preserves, 83 Fed.

      Reg. 23621. APHA and SAF filed comments with NPS supporting the proposed

      repeal rule. Late in the rulemaking, after some members of the Wildlife Alliance

      coalition presented their opposition to the proposed repeal rule to the Office of

      Management and Budget (“OMB”), APHA and SAF presented counter-arguments

      to OMB in favor of finalizing the proposed repeal rule.

   6. NPS published the final 2020 repeal rule on June 9, 2020, repealing the preemption

      provisions of the 2015 Rule challenged by APHA and SAF. Alaska; Hunting and

      Trapping in National Preserves, 85 Fed. Reg. 35181 (“Repeal Rule”). APHA and

      SAF promptly submitted a motion to dismiss as moot its February 2017 lawsuit for

      judicial review of the preemption provisions of the 2015 Rule. The Court granted
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                      5
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 5 of 21
       that motion. 6 The other previously consolidated cases brought by the State and SCI

       challenging other unrepealed parts of the 2015 Rule continue.

    7. On August 26, 2020, the Alaska Wildlife Alliance members filed the present lawsuit

       for judicial review of the 2020 repeal rule. Procedurally, this case is still in its early

       stages. NPS filed a Rule12(b) motion to dismiss for lack of jurisdiction, which is

       still being briefed. No actions on the merits of the case have been taken. SCI, which

       filed another one of the three cases challenging the 2015 Rule, was granted

       intervention as a defendant. NPS has not yet filed its Answer or the Administrative

       Record.

                               FACTUAL BACKGROUND

       APHA is a non-profit organization that is dedicated to wildlife conservation and

protecting Alaska’s hunting heritage, and is the professional trade association for Alaska’s

hunting guides. Exhibit A, Moore Decl. ¶ 1. APHA members are in the business of serving

client hunters as guides for a fee, using their guiding and hunting expertise. Id. at ¶ 3. All

guides must possess a professional guide license and pass stringent exams while

documenting time in the field and harvest of animals. Id. All or virtually all APHA

members personally hunt as well as guide. Id. Some APHA members live in remote and

economically challenged areas of Alaska where they guide client hunters. Id. at ¶ 4.

National Preserves are a vitally important part of guided hunting in Alaska.




6
 DE 198.
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                          6
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 6 of 21
       As a trade association of Alaska’s hunting guides, APHA works to advance the

interests of the guides by preserving opportunities to hunt, advocating scientifically-

supported conservation strategies, and advocating policies that permit guides to conduct

their business in a cost-effective efficient manner. Id. at ¶ 3.

       SAF is a non-profit organization dedicated to protecting the hunting heritage of

America’s sportsmen and women to hunt, trap, and fish. Exhibit C, Tague Decl. ¶ 1.

Including their more than 300 member organizations, SAF and its sister organization SA

represent over a million individuals across the country.           Id. at ¶ 3.   APHA is an

organizational member of SAF/SA, and as discussed above, is itself an associated devoted

to the guiding of hunts in Alaska, particularly on federal land. SAF has individual members

who live and hunt in Alaska. Id. SAF achieves its mission through, among other things,

public education, issue research, and participation in legal proceedings that affect hunting,

trapping, fishing, and wildlife management. Id. at ¶ 4. SAF members have professional and

economic interests in hunting as well. Id. at ¶ 3. SAF is also concerned by the impact this

case may have on public lands in the remainder of the United States. Id. at ¶ 5. If NPS can

federalize hunting on state lands in Alaska, despite the jurisdictional scheme codified in

the Alaska National Interest Lands Conservation Act (“ANILCA”), then NPS is well

positioned to preempt hunting rules on federal lands in other states where there are no

statutes protecting the state’s authority over hunting. Id.

       The Alaska Statehood Act of 1958 and ANICLA established a complex

jurisdictional balance regarding the rules for hunting on federal lands in Alaska in general


Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                          7
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 7 of 21
and National Preserves in particular. 7 The 2015 NPS Rule operated as both a general

preemption of a broad category of State hunting regulations and a specific preemption of

certain hunting practices, such as summer hunting of wolves and coyotes and hunting bear

with bait. The 2015 Rule gave NPS the authority to preempt any state hunting regulation it

saw as “predator reduction.” 80 Fed. Reg. at 64343 (adopting 36 CFR 13.42(f), repealed

by 85 Fed. Reg. 35181 (June 9, 2020)). Both types of the 2015 Rule’s preemption, specific

and general, negatively impacted APHA and its members. Exhibit A, Moore Decl. ¶ 6.

       APHA and SAF frequently appear before the Alaska Board of Game on behalf of

its members. Id. at ¶ 5. The Board of Game establishes hunting seasons, bag limits, and

regulates the methods and means for hunting in the state. Id. The Board also sets policy

and the direction for the management of the state’s wildlife resources. Id. The 2015 NPS

Rule effectively added a second layer of regulation on top of the Board of Game’s

regulations. Id. at ¶ 6. By preempting both as to specific present State hunting

regulations and future State hunting regulations meeting the vague “predator reduction”

criteria, the 2015 NPS Rule created uncertainty for SAF, APHA, and their members. Id.;

Exhibit C, Tague Decl. ¶ 5. SAF and APHA members lost the ability to guide clients in




7
  See § 6(e) of the Alaska Statehood Act of 1958, P.L. 85-508; Alaska National Interest
Lands Conservation Act (“ANILCA”), P.L. 96-487 (1980). ANILCA § 1314 provides
that ANILCA does not expand or diminish the State’s authority over the “management of
fish and wildlife on the public lands, except as may be provided in Title VIII of this act
[regarding subsistence hunting by rural residents]” (emphasis added) and does not
“amend the Alaska constitution.” 16 U.S.C. § 1302(a). The next sentence of § 1314
provides that the statute does not expand or diminish the federal government’s authority
“over the management of the public lands” (emphasis added). Id. at (b).
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                         8
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 8 of 21
summer hunting of wolves and coyotes, and to engage in other specifically preempted

methods. Exhibit A, Moore Decl. ¶ 6. APHA and SAF could not count on State approval

of hunting methods but also had to factor in the claimed power of NPS to preempt any

State rules that NPS deemed “predator reduction.” Id. SAF, APHA, and their members

had to juggle two conflicting regulatory regimes applicable to the same lands (Alaska

National Preserves). Id. The adoption by NPS of the 2020 Repeal Rule eliminated these

concerns, but success by the Wildlife Alliance Plaintiffs in the present lawsuit seeking to

invalidate the 2020 Repeal Rule would reinstate the 2015 NPS Rule and re-expose APHA

and SAF to these harms.

       APHA members earn their income from guiding hunters on both federal and state

lands. Id. at ¶ 3. The guiding business is dependent on the activities and services available

to the client. Exhibit B, Klutsch Decl. ¶ 3. The ability to hunt wolves and coyotes during

the summer months impacts the success of guided hunts. Id. at ¶ 3-4. The broader the

hunts available, the more successful APHA guides will be. Id. at ¶ 3.

       The specific and general preemptions of the 2015 Rule also had an incidental

effect on the APHA members’ ability to hunt for food for their own families in rural

Alaska. 8 Living and working in remote Alaska, many of APHA’s members hunt prey


8
 Prey species such as ungulates (e.g., moose, caribou, deer, elk and reindeer) are the
species of wildlife in Alaska most suitable for hunting for food because they have the
highest quantities of quality meat that humans readily and satisfactorily consume. Exhibit
B, Klutsch Decl. ¶ 5. Predator species such as wolves, coyotes and bear are less suitable
for consumption as food, although they can be and are consumed for food. Rural
Alaskans, including APHA members, rely on these species for cash income from guided
hunts as well as fur and other usable materials. Id. at ¶ 3-4. The number of prey species
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                        9
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 9 of 21
species (ungulates) in order to feed themselves and their family. Id. at ¶ 5. The 2015 Rule

exempted hunting for food done by federally qualified subsistence users, which include

some APHA members (not all) when hunting to feed their own families. But even when

an APHA member is engaged in Federally qualified subsistence hunting, there is an

impact from predation by predator species (coyotes, bears, wolves) on the available prey.

Hunting of predator species reduces this impact. Thus the preemption of State-authorized

hunting methods on National Preserves, even if only binding on non-subsistence hunters,

would negatively impact all hunting, both subsistence and non-subsistence, Klutsch Dec.,

at ¶ 5.

                                        ARGUMENT

          APHA and SAF have a great deal at stake in continuing to defend their interests and

the interests of its members in hunting on National Preserves in Alaska in this series of

litigations over the preemption of State hunting rules between the same parties. Thus,

APHA and SAF’s unopposed motion to intervene should be granted so they may continue

to protect their interests. APHA and SAF should be granted intervention as of right under

Rule 24(a)(2), or in the alternative, permissively under Rule 24(b).




available for hunting for food by humans depends in large part on the number of predator
species in the same and neighboring areas. Id. at ¶ 5.
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                       10
          Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 10 of 21
A.       APHA and SAF Should be Granted Intervention of Right Under Federal Rule
         of Civil Procedure 24(a).

Because of its significant interests at risk in this lawsuit and the federal defendants’

inadequate representation of those interests, APHA and SAF are entitled to intervention of

right:

         On timely motion, the court must permit anyone to intervene who: . . . claims
         an interest relating to the property or transaction that is the subject of the
         action, and is so situated that disposing of the action may as a practical matter
         impair or impede the movant’s ability to protect its interest, unless existing
         parties adequately represent that interest.

Fed. R. Civ. P. 24(a). This Circuit recognizes four prerequisites to intervention of right:

         (1) [T]he intervention is timely; (2) the applicant has a significant protectable
         interest relating to the property or transaction that is the subject of the action;
         (3) the disposition of the action may, as a practical matter, impair or impede
         the applicant’s ability to protect its interest; and (4) the existing parties may
         not adequately represent the applicant’s interest.

Gonzales v. Arizona, 485 F.3d 1041, 1051 (9th Cir. 2007) (quotations omitted). The Court

should “construe Rule 24(a) liberally in favor of potential intervenors.” California ex rel.

Lockyer v. United States, 450 F.3d 436, 440 (9th Cir. 2006). “In addition to mandating

broad construction, [the court’s] review is guided primarily by practical considerations, not

technical distinctions.” Sw. Ctr. For Biological Diversity v. Berg, 268 F.3d 810, 818 (9th

Cir. 2001). Proposed Defendant-Intervenors easily meets all criteria for intervention of

right under Rule 24(a) in this lawsuit.




Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                            11
         Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 11 of 21
       A.     This Motion to Intervene is Timely.

       As this lawsuit is in the earliest stages, this motion is plainly timely. 9 “Timeliness

is to be determined from all the circumstances.” NAACP v. New York, 413 U.S. 345, 366

(1973). Plaintiff filed its Complaint on August 26, 2020. Defendants have filed a motion

to dismiss due to lack of jurisdiction which has not yet been resolved. 10 As such, the Federal

Defendants have not yet filed an Answer to the Complaint or the Administrative Record.

The Court has not entered a scheduling order. The intervention is unquestionably timely.

       B.     APHA and SAF Have a Significant Interest in the Subject Matter of the
              Underlying Action, and Denial of this Motion would Impair or Impede
              APHA and SAF’s Ability to Protect Their Interests.

       APHA and SAF have significant protectable interests in this action as organizations

with members who earn their income guiding hunts on National Preserves throughout

Alaska, and often hunt for food to feed themselves and their families. APHA is not only a

non-profit dedicated to wildlife conservation and protecting Alaska’s hunting heritage, but

is also the only professional trade association for Alaska’s hunting guides. As such, the

continued success of APHA depends on the continued success of its member as hunting

guides. APHA often represents its members’ interests in front of the NPS and Alaska Board

of Game. Without intervening in this case, APHA will be unable to continue to defend its




9
  The unforeseen economic constraints created by the COVID-19 pandemic prevented
this motion to intervene from being filed even earlier.
10
   APHA/SAF do not wish to participate in the briefing on the Federal Defendants’
motion to dismiss.
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                       12
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 12 of 21
members’ interests from the Wildlife Alliance Plaintiffs efforts to reimpose the restrictions

of the 2015 Rule.

       Though Rule 24(a) itself does not define the required nature of the interest at stake,

the Supreme Court has recognized that it must be a “significantly protectable interest.”

Donnelly, 159 F.3d 405, 409 (9th Cir. 1998). This Circuit has found this criterion satisfied

where “[a]n applicant has a significant protectable interest in an action if (1) it asserts an

interest that is protected under some law, and (2) there is a relationship between its legally

protected interest and the plaintiff’s claims.” Cal. ex rel. Lockyer, 450 F.3d at 441

(quotations omitted) (citing Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998)); see

also Sierra Club v. U.S. EPA, 995 F.2d 1478, 1484 (9th Cir. 1993) (“It is generally enough

that the interest is protectable under some law, and that there is a relationship between the

legally protected interest and the claims at issue.”) Clearly these standards are met here.

APHA members have a legally protected interest to earn a living guiding hunt on National

Preserves which is the very focus of the plaintiffs’ lawsuit. APHA and SAF also has a

legally protected interest in defending a previously won favorable judgement. Plaintiffs’

lawsuit essentially challenges a previous favorable regulatory judgment (the Repeal Rule)

which APHA and SAF were successful in obtaining through the combination of

rulemaking and litigation efforts by APHA and SAF recounted above. APHA and SAF’s

interests in this lawsuit are neither undifferentiated nor generalized.

       Further, any success by Plaintiffs in this case will, as a practical matter, impair or

impede APHA and SAF’s ability to protect their interests. “If an absentee would be


Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                         13
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 13 of 21
substantially affected in a practical sense by the determination made in an action, he should,

as a general rule, be entitled to intervene.” Fed. R. Civ. P. 24, advisory comm. note to 1966

amendment (quoted in Cal. ex rel. Locker v. U.S., 450 F.3d 436, 442 (9th Cir. 2006)). Here,

if Plaintiffs prevail and the Court determines to vacate the 2020 NPS Repeal Rule, the legal

effect would be to reinstate the 2015 NPS Rule that APHA and SAF challenged in the

litigation that became moot when NPS adopted the 2020 Repeal Rule. Such reinstatement

of the 2015 NPS Rule would re-expose APHA and SAF to the same harms they litigated

against from 2017 to 2020 in the prior case before this Court. Therefore, denial of this

Motion to Intervene would impair APHA and SAF’s ability to protect their significant

interest in hunting on National Preserves.

       C.     APHA and SAF’s Interests are not Adequately Represented by the
              Existing Parties.

       APHA and SAF are not adequately represented by the parties already present in

this lawsuit. An applicant for intervention must show that representation of his interest

by existing parties “may be” inadequate. Trbovich v. United Mine Workers, 404 U.S.

528, 538, n.10 (1972). Only a “minimal” showing of the possibility of inadequate

representation needs to be made. Id.; see Citizens for Balanced Use v. Montana

Wilderness Ass'n, 647 F.3d 893, 900 (9th Cir. 2011) (discussing Trbovich). Here, the

named defendants (NPS) have just executed a U-turn, from defending its 2015

preemption rule in prior litigation brought by APHA and SAF as a plaintiffs, to defending

their 2020 rule largely repealing the 2015 rule. This circuit has held that a federal

defendant’s “prior litigation position adverse to” the proposed intervenor was a

Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                        14
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 14 of 21
“sufficient reason to doubt the adequacy” of representation because the federal defendant

may be unable or unwilling to vigorously pursue all available arguments in support of the

intervenor's interest. Citizens for Balanced Use at 900-01. The Court cannot presume

that “[NPS] will undoubtedly make all of [APHA’s and SAF’s] arguments, nor… that

[NPS] is capable of making and willing to make such arguments.” Id.

       Although not necessary to establish inadequacy of representation, here there is

also the added factor of the recent (January 20, 2021) change in leadership of NPS.

Although NPS’s rule is currently in favor of APHA and SAF, the normal tension between

the regulator and the regulated is always present, and there can be no assurance that the

future rulemakings of NPS will favor APHA, especially during a change in

administration. 11

       Any presumption that the government represents its citizens as parens patriae does

not apply, or at least has been rebutted, because APHA and SAF have narrow economic

interests that are not shared by federal defendants. Southwest Ctr. For Biological Diversity

v. Berg, 268 F.3d 810, 823 (9th Cir.2001). Where a private plaintiff challenges the actions

of a defendant governmental regulator charged with representing the broader public



11
  While the federal defendants may defend the sufficiency of their actions in
withdrawing the 2015 hunting restrictions on National Preserves, they will continue in
their regulatory function regardless of the outcome of this lawsuit. APHA, on the other
hand, risks the loss of income, as hunts will become narrower and potentially less
successful. APHA has much more at stake than the named defendants. See B. Fernandez
& Hnos., Inc., v. Kellogg USA, Inc., 440 F.3d 541, 546 (1st Cir. 2006) (“Asymmetry in
the intensity … of interest can prevent a named party from representing the interests of
the absentee.”) (quotation omitted, emphasis added).
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                       15
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 15 of 21
interest, an applicant defendant-intervenor who has narrower and parochial interests and is

the particular beneficiary of the challenged regulatory action and/or undertakes the activity

authorized by the regulatory action, will often clear the “minimal” Trbovich standard. 12

APHA and SAF have unique and detailed knowledge of, and expertise in the hunting

practices in Alaska and would be able to provide a “vigorous and helpful supplement to

the [governmental agency’s] defense.”         NRDC v. Costle, 561 F.2d 904, 912-13

(D.C.Cir.1977) (noting this factor in finding representation may be inadequate).

       There is one existing Defendant-Intervenor, SCI.        APHA and SAF would be

amicable to filing joint briefs with SCI, as the three did throughout the 2017 litigation

challenging the 2015 Rule. Further, APHA, SAF, and SCI share related but different

interests in the outcome of the litigation. 13 While SCI also represent hunters, its focus is

purely recreational hunting. APHA’s members, on the other hand, earn their living guiding

hunts and often hunt for food. As a purely private organization, and a direct competitor to

SAF in the hunting association field, SCI is not charged with representing any broad public

interest, and certainly is not charged with representing APHA’s narrow interests in earning

a living through guiding hunts or SAF’s interests in representing hunters generally.


12
   The government interest in this case lies more in the procedural requirements of the
Administrative Procedure Act whereas APHA’s interest lies in the question of whether
hunting practices should be restricted on National Preserves. Forest Service Council v.
U.S. Forest Service, 66 F.3d 1489, 1499 (9th Cir. 1995). The governmental defendant is
not bound to advocate remedies that minimize impact on private parties impacted by the
litigation. Id. (the government "is not charged with a duty to represent these asserted
[intervenor] interests in defending against the issuance of an injunction.”); see Mausolf v.
Babbitt, 85 F.3d 1295, 1303-1304 (8th Cir. 1996).
13
   There is no presumption of accurate representation between private parties.
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                         16
       Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 16 of 21
         APHA and SAF have satisfied its “minimal” burden of showing that representation

“may” be inadequate, so invention as of right should be allowed. Trbovich, 404 U.S. at

538, n. 10.

IV.      APHA and SAF Also Satisfy Rule 24(b) Permissive Intervention Criteria.

         In the alternative, APHA and SAF request permissive intervention under Rule

24(b):

         On timely motion, the court may permit anyone to intervene who:…has a
         claim or defense that shares with the main action a common question of law
         or fact…. In exercising its discretion, the court must consider whether the
         intervention will unduly delay or prejudice the adjudication of the original
         parties’ rights.

Fed. R. Civ. P. 24(b). 14 “The permissive nature of such intervention necessarily implies

that, if intervention is denied, the applicant is not legally bound or prejudiced by any

judgment that might be entered in the case.” Railroad Trainmen v. B&O Railroad, 331

U.S. 519, 524 (1947).

         Unlike the standard for intervention of right, permissive intervention only requires

that an intervenor's “claim or defense and the main action have a question of law or fact in

common. Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1108 (9th Cir. 2002),

abrogated on other grounds by Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173 (9th

Cir. 2011). Here, permissive intervention is appropriate even if the Court declines the

unopposed motion to intervene as of right.




14
  Permissive intervention is not a substitute for intervention of right. If the party qualifies
for intervention under Rule 24(a), the Court must grant that status. Fed. R. Civ. P. 24(a).
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                        17
         Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 17 of 21
       APHA and SAF’s defense of the 2020 rule’s repeal of the preemption provisions of

the 2015 Rule has multiple questions of law and fact in common with the main action.

Proposed Defendant-Intervenors expects to argue, inter alia, that the Federal Defendants’

decision was legally sound, which will likely be a major issue between plaintiffs and the

Federal Defendants, (if the Federal Defendants defend the 2020 repeal rule) based on all

the facts. Intervenors in the Ninth Circuit satisfy the commonality standard by “assert[ing]

defenses of the [challenged agency action] directly responsive to the claims of injunction

asserted by plaintiffs.” Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1110 (9th Cir.

2002). 15

       Conversely, denial of this motion to intervene will result in substantial prejudice to

APHA, SAF, and their members, as no named parties currently represent APHA’s

significant protectable interest in earning income by guiding hunts on Alaska National

Preserves. Without being a named party in this lawsuit, APHA and SAF would have no

right to appeal a potential adverse ruling by this Court affecting the validity these hunting

seasons and practices.

       Regarding the discretionary aspect of permissive intervention, it would be unjust to

open the courthouse doors to allow plaintiffs to challenge hunting practices APHA and

SAF members rely on without also opening the courthouse doors to allow APHA and SAF

to defend themselves.


15
    Kootenai is yet another 9th Circuit intervention cases which was modified on another
issue by the decision in Wilderness Soc., 630 F.3d at 1173, to allow private party
intervention in the liability phase of NEPA cases.
Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                        18
        Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 18 of 21
       Finally, as discussed above, this lawsuit is a continuation of the 2017 consolidated

case in which APHA and SAF were plaintiffs, on the exact same topic. With essentially

all other parties that participated in the 2017 lawsuit already participating in this case,

APHA and SAF should be granted intervention. The severity of potential impacts upon

APHA and SAF weighs strongly in favor of allowing its participation as a party.

       As noted supra, APHA and SAF’s motion to intervene is timely, and intervention

will not unfairly prejudice the parties or cause undue delay (e.g., APHA and SAF will abide

by all briefing schedules and makes this motion prior to any significant substantive

motions). The substantial potential impacts upon APHA, SAF, and their members weighs

strongly in favor of allowing its participation as a party. Accordingly, the court should

grant permissive intervention.

                                    CONCLUSION

       For the foregoing reasons, APHA and SAF respectfully asks the court to grant their

unopposed motion to intervene as defendants.

Dated February 24, 2021

                                               Respectfully submitted,

                                               /s/James H. Lister
                                               James H. Lister (AK Bar 1611111)
                                               Nicole M. Bayne (CA Bar 328392) *
                                               Birch, Horton, Bittner, & Cherot, P.C.
                                               1100 Connecticut Ave., NW, Suite 825
                                               Washington, D.C. 20036
                                               (202) 659-5800
                                               jlister@dc.bhb.com


Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                       19
       Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 19 of 21
                                            *Application for pro hac vice status
                                            forthcoming.

                  Counsel for Applicant Defendant-Intervenors Alaska
                   Professional Hunters Association and Sportsmen’s
                                 Alliance Foundation




Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                    20
       Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 20 of 21
                            CERTIFICATE OF SERVICE

      I hereby certify that on the 24th day of February, 2021, a copy of the foregoing was

filed with the Clerk of the Court using the CM/ECF System, which will automatically

transmit a copy of the filing to all counsel registered with the CM/ECF System.



                                                              /s/ James H. Lister
                                                              James H. Lister




Alaska Wildlife Alliance v. Bernhardt
No. 3:20-cv-00209-SLG                      21
       Case 3:20-cv-00209-SLG Document 23 Filed 02/24/21 Page 21 of 21
